Citation Nr: 9915235	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder to include the residuals pneumonia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of spinal meningitis to include a low back 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to an initial compensable disability rating 
for service connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from April 
1951 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied the 
veteran's attempts to reopen his claims for service 
connection for pneumonia, spinal meningitis, and a back 
disorder.  That rating decision also denied service 
connection for a neck disorder.  In a June 1998 rating 
decision the RO granted service connection for sinusitis and 
assigned a noncompensable (0%) disability rating.  

In February 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991). 

The issue of entitlement to an initial compensable disability 
rating for service connected sinusitis is the subject of a 
remand which follows the Board's decision.  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The RO denied service connection for pneumonia and lung 
congestion in December 1981.  The veteran was notified of 
this decision in December 1981 but did not file an appeal.

3.  No competent medical evidence establishing that a current 
lung disability is present and related to the veteran's 
active military service has been received since the December 
1981 RO decision.  

4.  The evidence received since the December 1981 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

5.  The Board denied service connection for the residuals of 
spinal meningitis, to include a low back disorder, in June 
1986. 

6.  No competent medical evidence establishing a relationship 
between any current back disability and the veteran's active 
military service has been received since the June 1986 Board 
decision.  

7.  The evidence received since the June 1986 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

8.  With the exception of the separation examination report, 
the veteran's service medical records have been destroyed by 
fire and are unavailable.

9.  The veteran's separation examination report reveals that 
the veteran's neck was normal on separation examination. 

10.  The post-service medical evidence reveals that the 
veteran injured his neck in an automobile accident many years 
after his active military service.  

11.  There is no medical opinion or other competent evidence 
linking, a neck disability to the veteran's active military 
service.  

12.  The veteran has not presented competent evidence of a 
nexus between his current neck disability and his military 
service.


CONCLUSIONS OF LAW

1.  The December 1981 decision of the RO denying service 
connection for a lung disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

2.  Evidence received since the December 1981 RO decision 
denying service connection for a lung disorder is not new and 
material, and the veteran's claim for service connection for 
lung disorder has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The June 1986 decision of the Board denying service 
connection for spinal meningitis and a back disorder is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

4.  Evidence received since the June 1986 Board decision 
denying service connection for spinal meningitis and a back 
disorder is not new and material, and the veteran's claim for 
service connection for spinal meningitis and a back disorder 
has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

4.  The appellant has not presented a well grounded claim for 
service connection for a neck disorder, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Recent court decisions have impacted the manner in which VA 
is to review claims involving submission of "new and 
material evidence."  Specifically, in the case of Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (hereinafter "Federal 
Circuit") held that in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

On this point, the Court has recently stated that a review of 
the claim under the more flexible Hodge standard accords the 
appellant a less stringent "new and material" evidence 
threshold to overcome.  See Fossie v. West, 12 Vet. App. 1 
(1998).

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Again we note that VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at the 
time of the last final disallowance of the claim and is not 
merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand."  Evans, 9 Vet. 
App. at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 
1203 (6TH ED. 1990).  Determining what the "issue at hand" 
in a case is depends on the specified basis or bases for the 
last disallowance of the claim.  Evans, 9 Vet. App. at 284.  
If such evidence is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim," then the claim must be reopened.  Hodge v. West, 155 
F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

B.  Pneumonia

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim and the reasons for its denial.  See Colvin, 1 Vet. 
App. at 174 (Material evidence is relevant to and probative 
of the issue at hand).  In this case, the RO denied service 
connection for pneumonia and chest congestion in a December 
1981 rating decision and notified the veteran of the decision 
that same month.  The veteran did not appeal the RO decision 
and it became final.  38 U.S.C.A. § 7105(c) (West 1991).  The 
"issue at hand" in this case is whether a lung disorder, 
including pneumonia, was incurred during the veteran's active 
military service.  In order for the veteran's claim to be 
reopened, evidence must have been presented, or secured, 
since the December 1981 RO decision on the merits which is 
relevant to this issue.  

The evidence of record at the time of the December 1981 RO 
rating decision which was relevant to the veteran's claim for 
service connection for a lung disorder was the veteran's June 
1952 separation examination report, a private medical 
treatment record dated August 1980, and VA medical treatment 
records from 1981.      

The veteran's June 1952 separation examination report reveals 
that the veteran's lungs and chest were normal with no 
abnormalities noted by the examining physician.  A chest x-
ray was conducted on separation and was negative.  The August 
1980 private medical treatment record reveals treatment for 
allergic sinusitis.  The VA treatment records do not reveal 
any complaints of, or treatment for, any lung disorders.  

The RO was informed by the National Personnel Records Center 
(NPRC) in October 1981 that the veteran's service medical 
records had been destroyed by fire.   

In this case the evidence submitted since the December 1981 
RO decision that refers to the veteran's alleged lung 
disorder includes:  VA treatment records, an October 1985 VA 
examination report, private medical treatment records dated 
in 1974, Extracts from Army Surgeon General reports and sick 
call reports, a February 1993 private x-ray examination 
report, and the veteran's testimony at two hearings.  The 
Board concludes that this evidence is new because it was not 
before the RO when it denied service connection for a lung 
disorder in December 1981.  Although "new," this evidence 
is not "material" because it is not relevant or probative 
of the issue at hand, namely whether has a current lung 
disorder which is related to his active service.  

At this point the we again note that the veteran's service 
medical records, with the exception of his separation 
examination report, have been destroyed by fire.  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In this case the RO has 
sought alternate records and obtained sick call extracts from 
NPRC.  A review of these reports reveals that the veteran was 
hospitalized for impatient treatment from approximately May 
15, 1951 to June 1, 1951.  Other records reveal that the 
veteran was treated for sinusitis for 14 days.  

The RO has obtained a fair number of both VA and private 
medical treatment records.  None of these records reveal any 
treatment or diagnosis of any lung disorder.  In October 1985 
a VA Compensation and Pension examination of the veteran was 
conducted.  Respiratory system examination revealed that he 
was a smoker who had smoked 1/2 a package of cigarettes for 
15 years and he had "just occasional cough and scanty 
sputum."  On physical examination the chest and lungs were 
noted to be clear.  A February 1985 VA x-ray examination 
report reveals that a chest x-ray of the veteran was 
conducted and was negative.  The lungs were noted to be 
clear.  

In February 1993 a private chest x-ray of the veteran was 
conducted.  A "possible nodular density along the left heart 
border" was noted.  The report indicated that this could 
also be a "left lower field pulmonary nodule." 

The veteran presented sworn testimony at a hearing before a 
RO hearing officer in February 1994 and at a hearing before 
the undersigned member of the Board in February 1999.  The 
veteran testified in both instances that he had suffered from 
pneumonia during service.  He also indicated that private 
treatment records from medical treatment shortly after 
service in the early 1950s could not be obtained due to the 
deaths of the treating physicians or changes in the medical 
facilities.  At the February 1999 hearing, the veteran 
testified that "I had pneumonia last week.  But I didn't go 
to the doctor."  

The veteran's testimony is not competent to establish that he 
incurred a chronic lung disorder during his active service.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108); Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

While most of the veteran's service medical records have been 
destroyed, his separation examination is of record.  It 
reveals no instance of pneumonia during service, and the 
veteran lungs were normal on separation examination.  The 
veteran asserts that he has a chronic lung disability as a 
result.  However, the veteran has failed to produce any 
evidence of any current lung disorder.  Based on the 
applicable law, regulations and court decisions, the 
additional evidence received since the December 1981 RO 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The RO's prior denial of service connection for a lung 
disorder, to include the residuals of pneumonia, remains 
final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).

C.  Spinal Meningitis

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the RO when it last denied 
the claim and the reasons for its denial.  See Colvin, 1 Vet. 
App. at 174 (Material evidence is relevant to and probative 
of the issue at hand).  In this case, the Board denied 
service connection for the residuals of spinal meningitis, 
including a back disorder in June 1986.  The "issue at 
hand" in this case is whether the veteran spinal meningitis 
and/or a back disorder were incurred during the veteran's 
active military service.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the June 1986 Board decision on the merits which is 
relevant to this issue.  

The evidence of record at the time of the June Board decision 
which was relevant to the veteran's claim for service 
connection for a back disorder was the veteran's June 1952 
separation examination report; an October 1981 statement from 
a private physician; an October 1985 VA examination report; 
VA medical treatment records from 1981 to 1985.      

The veteran's June 1952 separation examination report reveals 
that veteran's spine was normal with no abnormalities noted 
by the examining physician.  A chest x-ray was conducted on 
separation and was negative.  There is no indication on the 
separation examination the veteran suffered from spinal 
meningitis or any back disorder during service.  

The August 1980 statement from a private physician indicates 
that the veteran was in an automobile accident in 1975 with 
compression fractures of C5, C6, degenerative disc disease of 
L5 to S1 and low back strain.  In March 1976 he was still 
suffering from back pain.  

An October 1981 VA treatment record reveals that the veteran 
had complaints of low back pain for ten years. Another VA 
treatment record dated in October 1981 reveals a history of a 
recent low back injury on August 30th.  The diagnosis was low 
back strain.  On a March 1985 VA treatment record the veteran 
reported a history of arthralgia for 31 years.  The diagnosis 
was chronic muscular low back pain and anxiety.  

In October 1985 a VA Compensation and Pension examination of 
the veteran was conducted.  The veteran reported complaints 
of pain in all joints and his back.  Range of motion testing 
of the cervical spine and lumbar spine revealed some 
limitation of motion.  However, the accompanying x-ray report 
reveals the veteran's cervical and lumbar spine to be 
essentially normal.  Because of the veteran's vague 
complaints of generalized pain a psychiatric evaluation was 
conducted.  The diagnosis was that the veteran suffered from 
psychogenic pain disorder.  

In this case the evidence submitted since the June 1986 Board 
decision that refers to the veteran's alleged back disorder 
includes:  an April 1989 letter from a private physician, VA 
treatment records, private medical treatment records dated in 
1974, Extracts from Army Surgeon General reports and sick 
call reports, and the veteran's testimony at two hearings.  
The Board concludes that this evidence is new because it was 
not before the RO when it denied service connection for a 
lung disorder in December 1981.  Although "new," this 
evidence is not "material" because it is not relevant or 
probative of the issue at hand, namely whether has a current 
back disorder which is related to his active service.  

At this point we again note that the veteran's service 
medical records, with the exception of his separation 
examination report, have been destroyed by fire.  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In this case the RO has 
sought alternate records and obtained sick call extracts from 
NPRC.  A review of these reports reveals that the veteran was 
hospitalized for impatient treatment from approximately May 
15, 1951 to June 1, 1951.  Other records reveal that the 
veteran was treated for sinusitis for 14 days.  There is no 
indication that the veteran was treated for meningitis or any 
other back disorder during service.  

The April 1989 letter from a private physician indicates 
diagnoses of "probable" degenerative arthritis of the 
dorsal and lumbar spine and chronic lumbar strain.  The 
medical treatment records dated in 1974 do not reveal any 
complaints or treatment of any back disorder.  

At the two hearings the veteran testified that he suffered 
from spinal meningitis during service.  At the February 199 
hearing he also testified that he was injured during service 
and that he had "two compound fractures to L4 and 5."  The 
Board notes that this is entirely unsupported by the 
veteran's separation examination report which reveals no 
abnormalities of the spine and no indication of spinal 
meningitis or spinal injury during service.  

The veteran's testimony is not competent to establish that he 
incurred any residuals of spinal meningitis or a spinal 
injury during service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

While most of the veteran's service medical records have been 
destroyed, his separation examination is of record.  It 
reveals no instance of spinal meningitis or back injury 
during service.  His spine was were normal on separation 
examination.  The evidence of record at the time of the June 
1986 Board decision indicated that the veteran's low back 
pain was a result of an automobile accident which happened 
almost 20 years after the veteran separated from service.  
The veteran has failed to produce any evidence which shows 
any current residual of his alleged spinal meningitis.  He 
has also failed to produce any evidence relating his current 
back disorders to service.  Based on the applicable law, 
regulations and court decisions, the additional evidence 
received since the June 1986 Board RO decision is not new and 
material and does not provide the required evidentiary basis 
to reopen the veteran's claim.  The prior denial of service 
connection for spinal meningitis and a back disorder remains 
final.  See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).

D.  New and Material Conclusion

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted,  be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).

II.  Neck Disorder

The veteran asserts that he has a neck disorder which 
warrants service connection.  He claims that a bout of spinal 
meningitis during service left him with a residual neck 
disability.  In the alternative he has asserted that he 
suffered a neck injury during service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

"Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997)."

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a neck injury during service; 
(2) whether he has any current neck disorder; and, if so, (3) 
whether this current disability is etiologically related to 
active service.  The Board concludes that medical evidence is 
needed to lend plausible support for the second and third 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay evidence may be sufficient to support the first 
issue in this case, especially considering that the veteran's 
service medical records have been lost or destroyed.  Caluza, 
7 Vet. App. at 506; Layno, 6 Vet. App. at 469, citing Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).

As noted above, with the exception of the veteran's 
separation examination, the veteran's service medical records 
have been destroyed by fire and are unavailable.  However, 
the veteran's June 1952 separation examination reveals that 
the veteran's spine and neck were normal on separation with 
no abnormalities noted by the examining physician.  Even 
assuming that the veteran had a neck injury during service, 
which is not noted on the separation examination report, any 
such injury had apparently fully resolved by the time of 
separation examination.  

A physician's certificate submitted by Dr. Moorehead, a 
private physician, indicates that the veteran suffered a neck 
injury in an automobile accident in 1975.  He incurred 
compression fractures of C5, C6, degenerative disc disease of 
L5 to S1 and low back strain.  In March 1976 he was still 
suffering from back pain.  

An October 1981 VA treatment record reveals that the veteran 
had complaints of neck pain which he indicated existed for 
approximately 10 years.  A March 1985 VA treatment record 
indicates that the veteran alleged complaints of arthritis 
for 31 years.  The diagnosis was muscular low back pain.  

In October 1985 a VA Compensation and Pension examination of 
the veteran was conducted.  He complained of pain in all of 
his joints and his back.  X-ray examination of the cervical 
spine was normal with no abnormalities noted by the examining 
radiologist.  No diagnosis of any neck disability was made by 
the examining physician.  

A police automobile accident report reveals that the veteran 
was in another automobile accident in February 1992.  The 
attached February 1992 private radiology report reveals that 
x-ray examination of the cervical spine was conducted.  The 
report stated that "there is spondylosis at the C5-6 level 
with slight narrowing at the disc space, sclerosis of the 
vertebral end plate and posterior spur formation.  No 
fracture identified."  

The veteran's testimony is not competent to establish that he 
incurred a chronic neck disorder during his active service.  
While lay testimony is competent to establish the occurrence 
of an injury, it is not competent to provide a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The veteran has presented testimony at two hearings.  The 
veteran's sworn testimony and other statements are not 
competent evidence to establish the etiology of his disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because he is not a physician, the veteran is not 
competent to make a determination that his current neck pain 
is the result of his military service over four decades ago 
rather than the result of injury in two accidents subsequent 
to service.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran fails to show the required nexus between his 
current neck disorder and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1998).

Even assuming that the had a neck injury and/or meningitis 
during service, a fact which is unsupported by the medical 
evidence provided by the veteran's separation examination 
report, there is no nexus.  The competent medical evidence of 
record reveals that the veteran has injured his neck in 
automobile accidents years after service.  The competent 
evidence of record relates the veteran's neck disorders to 
these injuries and not his military service.  

The veteran does not meet the third element required for the 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) addressed the terminology used in 
medical opinions in the case of Bloom v. West.  In the Bloom 
case the Court held that a medical opinion using the term 
could without supporting clinical data or other rationale was 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  However, the Court went on to 
state that word parsing in medical nexus cases has created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus element.  The Court 
went on to explain that no template is possible in such 
cases.  Rather the key is the clinical data or rationale 
involved.  Opinions which are unsupported or unexplained are 
considered too speculative to provide the required medical 
nexus.  Bloom v. West, No. 97- 1463 (U.S. Vet. App. Feb. 10, 
1999).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection on the basis that it 
was not well grounded, the Board concludes that this error 
was not prejudicial to the veteran's claims.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection a pulmonary 
disorder to include the residuals pneumonia, that benefit 
remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection the residuals 
of spinal meningitis to include a low back disorder, that 
benefit remains denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a neck disorder is denied.


REMAND

In February 1999 the veteran presented sworn testimony before 
the undersigned member of the Board.  The veteran testified 
about recent treatment he had for his service connected 
sinusitis.  The current rating criteria for rating service 
connected sinusitis consider number of attacks and the need 
for antibiotics 38 C.F.R. § 4.97, Diagnostic Code 6514 
(1998).  This is the type of information that the veteran 
alleges in these treatment records 

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that the issue involving rating the 
veteran's service connected sinusitis is one of initial 
disability rating.  Recently, the United States Court of 
Appeals for Veterans Affairs (Court), held that a 
disagreement with the original rating award is a distinct 
issue from that of an increased rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his service 
connected sinusitis disabilities since 
1991.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.  The Board is 
particularly interested in obtaining all 
records and reports of treatment from:  
The Hancock Medical Center in Bay Saint 
Louis, Mississippi, and Dr. Cook in Kiln, 
Mississippi.  All information obtained 
should be made part of the file.  The RO 
should also obtain all the records of any 
treatment at VA facilities which are not 
already on file.  Specifically, treatment 
records from VAMC Biloxi, Mississippi 
should be obtained.  

2.  Subsequently, the RO should consider 
the issue of entitlement to an initial 
compensable disability rating for service 
connected sinusitis on appeal.  In the 
absence of intervening instructions, the 
veteran's service connected disability 
should be evaluated under both the old 
and new rating criteria and the version 
which the rating board finds is more 
favorable to the appellant should be 
applied.  Compare 38 C.F.R. § 4.97, 
Diagnostic Code 6514 (1995), with 38 
C.F.R. § 4.97, Diagnostic Code 6514 
(1998).



Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question remaining on appeal will 
be postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 





	(CONTINUED ON NEXT PAGE)




appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

